     Case 5:20-cv-01522-JAK-PLA Document 36 Filed 09/07/21 Page 1 of 1 Page ID #:2029



1

2
                                                                                          JS-6
3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                      CENTRAL DISTRICT OF CALIFORNIA
10                                              EASTERN DIVISION
11

12    QUENTIN DAMON MURPHY,                         )    No. ED CV 20-1522-JAK (PLA)
                                                    )
13                             Petitioner,          )    JUDGMENT
                                                    )
14                   v.                             )
                                                    )
15    DANIEL E. CUEVA, Warden,                      )
                                                    )
16                             Respondent.          )
                                                    )
17

18          Pursuant      to     the    Order   accepting    the   Magistrate   Judge’s    Report   and
19    Recommendation,
20          IT IS ADJUDGED that the Petition in this matter is denied and the action is dismissed with
21    prejudice.
22

23              September 7, 2021
      DATED: _________________________                  ________________________________________
                                                                   JOHN A. KRONSTADT
24                                                            UNITED STATES DISTRICT JUDGE
25

26

27

28
